Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2013

                                   No. 04-13-00254-CR

                             Ex parte John E. RODARTE Sr.

                From the 175th Judicial District Court, Bexar County, Texas
                            Trial Court No. WR-59,240-02,06
                       Honorable Mary D. Roman, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on May 8, 2013.



                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2013.



                                             _____________________________
                                             Keith E. Hottle, Clerk